927 N.E.2d 648 (2010)
Randy L. BENTLEY, respondent,
v.
NORFOLK SOUTHERN RAILWAY COMPANY, etc., petitioner.
No. 109977.
Supreme Court of Illinois.
May 26, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order denying leave to appeal in Bentley v. Norfolk *649 Southern Railway Co., case No. 5-09-0692 (01/20/10). The appellate court is directed to allow defendant's petition for interlocutory appeal.